Name: 80/1037/EEC: Commission Decision of 27 October 1980 approving a programme relating to the potato sector in Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-11-14

 Avis juridique important|31980D103780/1037/EEC: Commission Decision of 27 October 1980 approving a programme relating to the potato sector in Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic) Official Journal L 305 , 14/11/1980 P. 0068****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 COMMISSION DECISION OF 27 OCTOBER 1980 APPROVING A PROGRAMME RELATING TO THE POTATO SECTOR IN DENMARK PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE DANISH TEXT IS AUTHENTIC ) ( 80/1037/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS , ON 9 JANUARY 1980 THE DANISH GOVERNMENT FORWARDED A PROGRAMME RELATING TO THE POTATO SECTOR AND ON 7 JULY 1980 PROVIDED ADDITIONAL DETAILS ; WHEREAS THE SAID PROGRAMME RELATES TO THE EXPANSION AND RATIONALIZATION OF STORAGE , CLEANING , SORTING AND PACKAGING FACILITIES OF WARE AND SEED POTATOES AS WELL AS THE EXPANSION AND MODERNIZATION OF FACILITIES FOR STARCH PRODUCTION , WITH THE AIM OF INCREASING AND STABILIZING POTATO PRODUCERS ' INCOMES ; WHEREAS THE PROGRAMME THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS TO THE EXTENT THAT THE PROGRAMME INCLUDES INVESTMENT PLANS FOR EXPANDING AND MODERNIZING STARCH PRODUCING FACILITIES , THE OBJECTIVES SET OUT IN ARTICLE 1 OF REGULATION ( EEC ) NO 355/77 CANNOT BE ACHIEVED CONSIDERING THE MARKET SITUATION IN THE SECTOR ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REQUIRED UNDER ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THAT REGULATION CAN BE ACHIEVED IN DENMARK IN THE WARE AND SEED POTATO SECTOR ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THAT REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME RELATING TO THE POTATO SECTOR FORWARDED BY THE DANISH GOVERNMENT PURSUANT TO REGULATION ( EEC ) NO 355/77 ON 9 JANUARY 1980 AND SUPPLEMENTED ON 7 JULY 1980 IS HEREBY APPROVED AS FAR AS WARE AND SEED POTATOES ARE CONCERNED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF DENMARK . DONE AT BRUSSELS , 27 OCTOBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT